

116 HR 46 IH: Social Security Safety Dividend Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 46IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Transportation and Infrastructure, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure that seniors, veterans, and people with disabilities who receive Social Security and certain other Federal benefits receive a $250 payment in the event that no cost-of-living adjustment is payable in a calendar year. 
1.Short titleThis Act may be cited as the Social Security Safety Dividend Act of 2019. 2.Payment in lieu of a cost-of-living adjustment to recipients of social security, supplemental security income, railroad retirement benefits, and veterans disability compensation or pension benefits (a)Authority To Make Payments (1)Eligibility (A)In generalThe Secretary of the Treasury shall disburse, out of any funds in the Treasury of the United States not otherwise appropriated, a cash payment equal to $250 for each non-COLA year of a program providing benefit payments described in clause (i), (ii), or (iii) of subparagraph (C) or in subparagraph (D) to each individual who, for any month during such year, is entitled to such benefit payment.
(B)Non-COLA yearFor purposes of this section, the term non-COLA year means, in connection with a program referred to in subparagraph (A), a 12-month period for which— (i)a cost-of-living adjustment is generally provided under such program in relation to an index specified in section 215(i) of the Social Security Act (42 U.S.C. 415(i)); and
(ii)such an adjustment does not take effect by reason of the performance of such index. (C)Benefit payment describedFor purposes of subparagraph (A):
(i)Title ii benefitA benefit payment described in this clause is a monthly insurance benefit payable (without regard to sections 202(j)(1) and 223(b) of the Social Security Act (42 U.S.C. 402(j)(1), 423(b)) under— (I)section 202(a) of such Act (42 U.S.C. 402(a));
(II)section 202(b) of such Act (42 U.S.C. 402(b)); (III)section 202(c) of such Act (42 U.S.C. 402(c));
(IV)section 202(d)(1)(B)(ii) of such Act (42 U.S.C. 402(d)(1)(B)(ii)); (V)section 202(e) of such Act (42 U.S.C. 402(e));
(VI)section 202(f) of such Act (42 U.S.C. 402(f)); (VII)section 202(g) of such Act (42 U.S.C. 402(g));
(VIII)section 202(h) of such Act (42 U.S.C. 402(h)); (IX)section 223(a) of such Act (42 U.S.C. 423(a));
(X)section 227 of such Act (42 U.S.C. 427); or (XI)section 228 of such Act (42 U.S.C. 428).
(ii)Railroad retirement benefitA benefit payment described in this clause is a monthly annuity or pension payment payable (without regard to section 5(a)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231d(a)(ii))) under— (I)section 2(a)(1) of such Act (45 U.S.C. 231a(a)(1));
(II)section 2(c) of such Act (45 U.S.C. 231a(c)); (III)section 2(d)(1)(i) of such Act (45 U.S.C. 231a(d)(1)(i));
(IV)section 2(d)(1)(ii) of such Act (45 U.S.C. 231a(d)(1)(ii)); (V)section 2(d)(1)(iii)(C) of such Act to an adult disabled child (45 U.S.C. 231a(d)(1)(iii)(C));
(VI)section 2(d)(1)(iv) of such Act (45 U.S.C. 231a(d)(1)(iv)); (VII)section 2(d)(1)(v) of such Act (45 U.S.C. 231a(d)(1)(v)); or
(VIII)section 7(b)(2) of such Act (45 U.S.C. 231f(b)(2)) with respect to any of the benefit payments described in clause (i) of this subparagraph. (iii)Veterans benefitA benefit payment described in this clause is a compensation or pension payment payable under—
(I)section 1110, 1117, 1121, 1131, 1141, or 1151 of title 38, United States Code; (II)section 1310, 1312, 1313, 1315, 1316, or 1318 of title 38, United States Code;
(III)section 1513, 1521, 1533, 1536, 1537, 1541, 1542, or 1562 of title 38, United States Code; or (IV)section 1805, 1815, or 1821 of title 38, United States Code,to a veteran, surviving spouse, child, or parent as described in paragraph (2), (3), (4)(A)(ii), or (5) of section 101, title 38, United States Code.
(D)SSI cash benefit describedA SSI cash benefit described in this subparagraph is a cash benefit payable under section 1611 (other than under subsection (e)(1)(B) of such section) or 1619(a) of the Social Security Act (42 U.S.C. 1382, 1382h). (2)RequirementA payment shall be made under paragraph (1) only to individuals who reside in 1 of the 50 States, the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, American Samoa, or the Northern Mariana Islands, or who are utilizing a foreign or domestic Army Post Office, Fleet Post Office, or Diplomatic Post Office address. For purposes of the preceding sentence, the determination of the individual’s residence shall be based on the address of record, as of the date of certification under subsection (b) for a payment under this section under a program specified in paragraph (1).
(3)No double paymentsAn individual shall be paid only 1 payment for any non-COLA year under this section, regardless of whether the individual is entitled to, or eligible for, more than 1 benefit or cash payment described in paragraph (1). (4)LimitationA payment under this section shall not be made (or, in the case of subparagraph (D), shall not be due)—
(A)in the case of an individual entitled to a benefit specified in paragraph (1)(B)(i) or paragraph (1)(B)(ii)(VIII) if, for any month within the 12-month period ending with the month of payment, such individual’s benefit under such paragraph was not payable by reason of subsection (x) or (y) of section 202 of the Social Security Act (42 U.S.C. 402) or section 1129A of such Act (42 U.S.C. 1320a–8a); (B)in the case of an individual entitled to a benefit specified in paragraph (1)(B)(iii) if, for any month within the 12-month period ending with the month of payment, such individual’s benefit under such paragraph was not payable, or was reduced, by reason of section 1505, 5313, or 5313B of title 38, United States Code;
(C)in the case of an individual entitled to a benefit specified in paragraph (1)(C) if, for any month within the 12-month period ending with the month of payment, such individual’s benefit under such paragraph was not payable by reason of subsection (e)(1)(A) or (e)(4) of section 1611 (42 U.S.C. 1382) or section 1129A of such Act (42 U.S.C. 1320a–8a); or (D)in the case of any individual whose date of death occurs—
(i)before the date of the receipt of the payment; or (ii)in the case of a direct deposit, before the date on which such payment is deposited into such individual’s account.In the case of any individual whose date of death occurs before a payment is negotiated (in the case of a check) or deposited (in the case of a direct deposit), such payment shall not be due and shall not be reissued to the estate of such individual or to any other person.
(5)Timing and manner of paymentsThe Secretary of the Treasury shall commence disbursing payments under this section at the earliest practicable date for any non-COLA year prior to April 1 following such year. The Secretary of the Treasury may disburse any payment electronically to an individual in such manner as if such payment was a benefit payment or cash benefit to such individual under the applicable program described in subparagraph (B) or (C) of paragraph (1). (b)Identification of RecipientsThe Commissioner of Social Security, the Railroad Retirement Board, and the Secretary of Veterans Affairs shall certify the individuals entitled to receive payments under this section for each non-COLA year and provide the Secretary of the Treasury with the information needed to disburse such payments. A certification of an individual shall be unaffected by any subsequent determination or redetermination of the individual’s entitlement to, or eligibility for, a benefit specified in subparagraph (B) or (C) of subsection (a)(1) (except that such certification shall be affected by a determination that an individual is an individual described in subparagraph (A), (B), (C), or (D) of subsection (a)(4) during a period described in such subparagraphs).
(c)Treatment of Payments
(1)Payment to be disregarded for purposes of all federal and federally assisted programsA payment under subsection (a) shall not be regarded as income and shall not be regarded as a resource for the month of receipt and the following 9 months, for purposes of determining the eligibility of the recipient (or the recipient’s spouse or family) for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds. (2)Payment not considered income for purposes of taxationA payment under subsection (a) shall not be considered as gross income for purposes of the Internal Revenue Code of 1986.
(3)Payments protected from assignmentThe provisions of sections 207 and 1631(d)(1) of the Social Security Act (42 U.S.C. 407, 1383(d)(1)), section 14(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231m(a)), and section 5301 of title 38, United States Code, shall apply to any payment made under subsection (a) as if such payment was a benefit payment or cash benefit to such individual under the applicable program described in subparagraph (B) or (C) of subsection (a)(1). (4)Payments subject to offsetNotwithstanding paragraph (3)—
(A)any payment made under this section shall, in the case of a payment of a direct deposit which is made after the date of the enactment of this Act, be subject to the reclamation provisions under subpart B of part 210 of title 31, Code of Federal Regulations (relating to reclamation of benefit payments); and (B)any payment made under this section shall not, for purposes of section 3716 of title 31, United States Code, be considered a benefit payment or cash benefit made under the applicable program described in subparagraph (B) or (C) of subsection (a)(1), and all amounts paid shall be subject to offset to collect delinquent debts.
(d)Payment to Representative Payees and Fiduciaries
(1)In generalIn any case in which an individual who is entitled to a payment under subsection (a) and whose benefit payment or cash benefit described in paragraph (1) of that subsection is paid to a representative payee or fiduciary, the payment under subsection (a) shall be made to the individual’s representative payee or fiduciary and the entire payment shall be used only for the benefit of the individual who is entitled to the payment. (2)Applicability (A)Payment on the basis of a title ii or SSI benefitSection 1129(a)(3) of the Social Security Act (42 U.S.C. 1320a–8(a)(3)) shall apply to any payment made on the basis of an entitlement to a benefit specified in paragraph (1)(B)(i) or (1)(C) of subsection (a) in the same manner as such section applies to a payment under title II or XVI of such Act.
(B)Payment on the basis of a railroad retirement benefitSection 13 of the Railroad Retirement Act (45 U.S.C. 231l) shall apply to any payment made on the basis of an entitlement to a benefit specified in paragraph (1)(B)(ii) of subsection (a) in the same manner as such section applies to a payment under such Act. (C)Payment on the basis of a veterans benefitSections 5502, 6106, and 6108 of title 38, United States Code, shall apply to any payment made on the basis of an entitlement to a benefit specified in paragraph (1)(B)(iii) of subsection (a) in the same manner as those sections apply to a payment under that title. 
